Citation Nr: 1825599	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right shoulder disorder, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness (MUCMI).

4.  Entitlement to service connection for heart palpitations, to include as due to an undiagnosed illness or a MUCMI. 

5.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or a MUCMI. 

6.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness or a MUCMI.

7.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness or a MUCMI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from March 1987 to February 1993. The Veteran served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Muskogee, Oklahoma, Regional Office (RO). In November 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issues of increased ratings for the Veteran's left shoulder acromioclavicular (AC) strain, left knee chondromalacia patellae, right knee degenerative arthritis, and right lateral epicondylitis, and for entitlement to additional monthly compensation for dependents have been raised by the record in a January 2018 statement and on an Application for Disability Compensation and Related Compensation Benefits form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for a right shoulder disorder, heart palpitations, headaches, shortness of breath, and fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Tinnitus originated during service.

2.  The Veteran does not have right ear hearing loss that meets the requirements for service connection as stated in 38 C.F.R. § 3.385.

3.  The Veteran does not have left ear hearing loss that meets the requirements for service connection as stated in 38 C.F.R. § 3.385.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

2.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2017).

3.  The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an October 2012 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The October 2012 notice was issued to the Veteran prior to the November 2013 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus and hearing loss are "chronic diseases" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as chronic diseases, tinnitus and hearing loss will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

A.  Tinnitus

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. 

In June 2013, the Veteran was afforded a VA audiological examination. He was diagnosed with bilateral tinnitus that he noticed in quiet environments. The examiner noted that the Veteran first noticed tinnitus 15 to 20 years after service "with no specific onset identified." The examiner opined that the Veteran's tinnitus was not caused by service because his service treatment records (STRs) did not indicate any complaints of tinnitus and because research indicated that noise-induced tinnitus did not have a delayed onset and was not progressive or cumulative. 

At his November 2017 Board hearing, the Veteran reported that he had a humming or ringing in his ears that began in service. He reported that he did not know what it was until someone explained to him that it was tinnitus.

The competent evidence as to the etiology of his tinnitus is in conflict. While the June 2013 examination report concluded that the Veteran's tinnitus likely began after service separation, the Veteran has reported that it began during service and his report is competent. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during service. Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.

B.  Right and Left Ear Hearing Loss

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).  

In June 2013, the Veteran was afforded a VA examination. The examination report states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
15
LEFT
15
15
20
20
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. The Veteran was diagnosed with normal hearing in both ears.


In November 2017, the Veteran underwent private audiological testing. He exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
15
15
20
25
10


Service connection requires that the Veteran have a current disorder. The Veteran does not have hearing loss in either ear that meets the requirements stated in 38 C.F.R. § 3.385 at any time during the pendency of his appeal. Therefore, he does not have right or left ear hearing loss for VA purposes and service connection is not warranted. The claim is denied.


ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Reasons for the remand:

The Veteran's STRs do not contain a physical examination for service separation or a report of medical history at service separation. Remand is necessary to determine whether such reports exist and, if so, to associate them, and any other STRs with the Veteran's file.

Remand of the issue of service connection for a right shoulder disorder is necessary to obtain an updated VA medical opinion that accounts for diagnoses indicated by a private radiological report.

Remand of the issues of service connection for headaches, shortness of breath, heart palpitations, and fatigue is necessary to obtain VA medical opinions.

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it forward all available STRs not already of record for incorporation into the Veteran's file. 

3.  Return the file to the VA examiner who conducted the October 2013 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA shoulder examination to obtain an opinion as to the nature and etiology of all right shoulder disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each identified right shoulder disorder was caused by any in-service injury, disease, disorder, or event, or in any way originate during service.

b.  whether each identified right shoulder disorder was caused by any service connected disorder.

c.  whether each identified right shoulder disorder was aggravated by any service connected disorder.

d.  whether the Veteran has any right shoulder symptoms that are the result of an undiagnosed illness or a MUCMI.

IN ADDITION TO ANY RECORDS ADDED TO THE VETERAN'S FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*STRs:

--August 1987 record stating that the Veteran had right shoulder pain for 3 days and stating a diagnosis of painful AC syndrome. VBMS Entry 10/12/1994, p. 17.




--September 1989 record stating that the Veteran had been in a motor vehicle accident and had upper body stiffness. VBMS Entry 10/12/1994, p. 81.

--November 1992 record indicating that the Veteran had right shoulder pain for 4 to 6 months and that he was diagnosed with right shoulder tendinitis. VBMS Entry 10/12/1994, p. 13.

*October 2013 VA examination report stating that the Veteran had right shoulder diagnoses of tendinitis and AC strain.

*September 2014 VA Form 9 where the Veteran reported that he had right shoulder pain several times during service but only sought treatment for the pain in August 1987 and November 1992, just after enlistment and shortly before separation.

*November 2017 Board hearing where the Veteran testified that he did not have any trauma that affected his shoulder but that his shoulder would frequently ache during service. He reported that he would get shoulder pain with certain movements but that he did not seek treatment in service unless the pain and limitation of motion "was inhibiting me from doing something." He reported that his job in service involved carrying and lifting airplane parts.

*December 2017 VA examination for the left shoulder which indicated that the right shoulder had an abnormal range of motion and that a rotator cuff condition was suspected.

*January 2018 private radiological report stating that the Veteran had "mild to moderate calcific degenerative changes of the acromion," the acromiohumeral joint had increased joint space, the AC joint had decreased joint space, and the glenohumeral joint space was decreased. The report concluded that post-traumatic arthritis was the most likely cause of the Veteran's decreased joint space.

4.  Return the file to the VA examiner who conducted the October 2013 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his headaches. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.




The examiner should address the following:

a.  whether each identified headache disorder was caused by any in-service injury, disease, disorder, or event, or in any way originate during service.

b.  whether each identified headache disorder was caused by any service connected disorder.

c.  whether each identified headache disorder was aggravated by any service connected disorder.

d.  whether the Veteran has any headache symptoms that are the result of an undiagnosed illness or a MUCMI.

Service connection is currently in effect for tinnitus, left shoulder AC strain, left knee chondromalacia patellae, right knee degenerative arthritis, and right lateral epicondylitis.

IN ADDITION TO ANY RECORDS ADDED TO THE VETERAN'S FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*October 2013 VA examination report stating that the Veteran was diagnosed with tension headaches in the mid-1990's.

*September 2014 VA Form 9 and November 2017 Board hearing where the Veteran stated that his headaches began while he was stationed in Southwest Asia.

5.  Return the file to the VA examiner who conducted the October 2013 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of the Veteran's symptoms. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran has each of the following:

--respiratory symptoms, including shortness of breath, and/or a respiratory disorder.

--cardiac symptoms, including heart palpitations, and/or a cardiac disorder.

--fatigue and/or a fatigue disorder.

b.  whether each identified respiratory, cardiac, or fatigue disorder was caused by any in-service injury, disease, disorder, or event, or in any way originate during service.

b.  whether each identified respiratory, cardiac, or fatigue disorder was caused by any service connected disorder.

c.  whether each identified respiratory, cardiac, or fatigue disorder was aggravated by any service connected disorder.

d.  whether the Veteran has any respiratory, cardiac, or fatigue symptoms that are the result of an undiagnosed illness or a MUCMI.

e.  whether the Veteran has any respiratory, cardiac, or fatigue symptoms that are attributable to another disorder, including an acquired psychiatric disorder.

Service connection is currently in effect for tinnitus, left shoulder AC strain, left knee chondromalacia patellae, right knee degenerative arthritis, and right lateral epicondylitis.

IN ADDITION TO ANY RECORDS ADDED TO THE VETERAN'S FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*June 2013 VA echocardiogram report indicating that the Veteran had a "[m]ild increase in pulmonary artery systolic pressure," but otherwise his heart was normal. VBMS Entry 12/28/2017, p. 74.

*October 2013 VA examination where the Veteran reported periods of shortness of breath that occur at the same time as heart palpitations. He reported that the symptoms last about 5 to 10 minutes and occur about 2 times per month.

*September 2014 VA Form 9 where the Veteran reported that shortness of breath, heart palpitations, and fatigue began just after his return from his deployment to Southwest Asia.

*November 2017 Board hearing where the Veteran testified that he had symptoms of fatigue, heart palpitations, and shortness of breath which began after his deployment to Southwest Asia and that his heart palpitations and shortness of breath are not associated with stress and occur a couple of times each week. He stated that there is no clear cause of the symptoms and he had no idea what triggered them.

6.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


